DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 14-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims recite limitation "performing periodic read calibration operations to select a set of read voltages used during read operations upon calibration groups of memory cells in the NVM selected from different ones of the GCUs; and coalescing selected read commands from the command queue into a combined batch read command, the selected read commands configured to retrieve data from respective memory cells in multiple GCUs in a selected calibration group; and executing the combined batch read command."	
Said limitations are taught by the specification as originally filed. Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "host read commands" in the 2nd line from the end.  It is unclear if the limitation refers to the “read commands” recited in earlier in the claim or a different read commands. Amending the limitation from “host read commands” to “read commands” would overcome the rejection.
Dependent claim(s) 2-13 inherit(s) the above deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata (US 2019/0259458): discloses semiconductor memory operation system/method wherein read operations using the same read voltage for a plurality of pages may be performed in a batch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133